 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:17-cr-00241-KJD-BNW
 4
                  Plaintiff,                          ORDER
 5
           v.
 6
     PEDRO MORALES-CARRILLO,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the change of plea and sentencing hearing will be held on
11    July 8, 2020
     _____________________                 9:00
                           at the hour of _______   a
                                                  ___.m.
12
           DATED this 8th
                      ____ day of April 2020.
13
                                                                           ___
14
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
